Title: From James Madison to James Madison, Sr., 13 June 1790
From: Madison, James
To: Madison, James, Sr.


⟨Honored⟩ Sir
N. York June 13. 1790.
My last was to my brother A. and acknowledged ⟨the⟩ receipt of the Diary. I inclose one for the month of April ⟨whi⟩ch you can compare with your own for the same month. I inclose also a few grains of upland rice, brought from Timor by Capt: Bligh lately distinguished by an adventure which you must have seen in the Newspapers. He was returning from a voyage of discovery in the South seas, and turned out of his ship with a few others by a mutinous crew, into a long boat which continued more than 40 days at sea. A little rice of which the inclosed is a part was all that he saved out of a fine collection. It will be best to give the grains their first vegetation in a flower pot of rich earth, and then shift the contents of the pot into the ground so as not to disturb the roots. A few of the grains may be tried at once in the garden in a strong soil.
You will see by the inclosed Newspapers that the seat of Govt. has been again on the carpet. After a variety of questions which the state of the votes as you will at once remark do not truly explain a very unexpected result has happened in favor of Baltimore. It is possible that a like fortuitous one may take place in the Senate, but it does not appear probable. It is much to be apprehended that the final event will not square with the pretensions of the Potowmac, tho’ in the chances to Which this question is liable, it may possibly turn out otherwise. I am anxious to hear the progress of my mothers health, and that of my sister Nelly. I hope yours continues good. Mine has been reestablished for some time. Your Affete. son
Js. Madison Jr
